Citation Nr: 0411411	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1965 to March 
1967. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision from the 
Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  
In that decision the Board remanded the case for the following 
further development: (1) to clarify whether the veteran was 
claiming service connection for a major depressive disorder as 
secondary to a service connected bronchial asthma bronchitis; (2) 
to obtain medical evidence identified by the veteran in a 
statement in support of his claim; (3) to obtain a VA examination; 
and (4) to issue a statement of the case (SOC) in connection with 
the veteran's claim for entitlement to a nonservice-connected 
pension.  The development with respect to items one through three 
has been accomplished, and, therefore, the Board can issue a 
decision regarding the veteran's claim for entitlement to service 
connection for a major depressive disorder.  However, the Board 
notes that the RO has not issued an SOC with respect to the 
veteran's nonservice-connected disability claim, as directed by 
its Remand dated in December 1998.  As set forth in that Remand, 
the veteran filed a notice of disagreement (NOD) dated in March 
1996, with the denial of his claim for entitlement to a 
nonservice-connected pension.  The Board further notes that the 
letter dated in March 1999 and issued by the RO regarding this 
issue does not comply with the Board's December 1998 Remand, which 
instructed the RO to issue an SOC on this issue.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The U.S. Court of Appeals for Veterans Claims held in Manlincon v. 
West, 12 Vet. App. 238 (1999), that when a notice of disagreement 
is filed, the Board should remand, rather than refer, the issue to 
the RO for the issuance of a statement of the case.  Id.  The 
Board interprets the disagreement as set forth in the veteran's 
statement in support of the claim (Form 21-4138) dated in March 
1996 as his NOD.  Accordingly, the issue of entitlement to a 
nonservice-connected pension based upon the veteran's permanent 
and total disability will be addressed in the remand that follows 
this decision.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO.

2.  The record does not contain competent medical evidence 
demonstrating the presence of a major depressive order that is 
etiologically related to service.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VCAA; Pelegrini v. Principi, 
17 Vet. App. 412 (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, without addressing the merits of this issue, in the 
present case, the Board finds the RO has satisfied its obligations 
under the VCAA, Pelegrini, supra and Quartuccio, supra.  The Board 
further finds that any failure on the RO's part to satisfy the 
requirements of the VCAA did not result in prejudice to the 
veteran's claim, and, therefore, is harmless error. 

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of the 
discussions in the May 1996 rating decision; July 1996 SOC; 
December 1998 Remand; a request for information letter dated in 
March 1999; a VCAA notification letter dated in May 2002; and a 
supplemental statement of the case (SSOC) dated in November 2003.  
These documents informed the veteran of the evidence necessary to 
establish entitlement to service connection for a major depressive 
disorder and of the regulations relevant to the adjudication of 
his case.  In addition, the May 2002 VCAA notification letter 
identified the information and evidence the RO would obtain and 
the information and evidence the veteran was responsible to 
provide.  This letter also requested that the veteran send 
information that would support his claim.  The Board concludes 
that the discussions therein adequately informed the veteran of 
the information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA, 
Pelegrini, supra and Quartuccio, supra.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining his available VA 
medical records, requesting his private medical treatment records 
as well as other information relevant to his claim and obtaining a 
VA examination of the veteran in October 2003.  The RO also sent 
the veteran a letter dated in March 1999 in which it requested 
that he clarify whether he was claiming service connection for a 
depressive disorder as secondary to his service-connected 
bronchitis.  The Board notes the veteran's representative was 
copied on this letter.  Significantly, neither the veteran nor his 
representative responded to this correspondence.  Moreover, the 
veteran sent the RO correspondence dated in November 2003 
notifying it that he had no additional evidence that he wanted to 
submit and requesting the case be sent to the Board for 
adjudication.  As a result, the Board finds the veteran is not 
claiming entitlement to service connection for a major depressive 
disorder as secondary to his service-connected bronchitis.

The veteran has had ample opportunity to present evidence and 
argument in support of this appeal.  The Board notes that the 
veteran was scheduled to appear before the RO in January 1997; 
however, he cancelled his appearance on the date of his hearing.  
In addition, neither the veteran nor his representative have 
identified any outstanding available information or evidence 
relevant to the veteran's claim.  

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issue adjudicated in this decision.  As a result, 
no further development is warranted and the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.  See VCAA, Pelegrini, supra and 
Quartuccio, supra.

II. Entitlement to Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2003). Service 
connection may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based ionizing radiation 
exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 
3.303(b) (2003); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establish that the disorder was incurred in service. 38 C.F.R. § 
3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

With the above criteria in mind, the relevant evidence will be 
briefly summarized.
The evidence includes the veteran service medical records, which 
appear complete, and do not contain a diagnosis of, or treatment 
for, a depressive disorder.  

In April 1995, the veteran's private physician indicated the 
veteran "is permanently and totally disabled to work."  Recurrent 
major depression was diagnosed.  A private medical treatment 
report dated in May 1995 indicates the veteran suffered a "nervous 
crisis" requiring hospitalization in July 1994 as a result of 
stress at his work.  Specifically, it indicates the veteran's 
"emotional condition is a severe one, of a poor prognosis that has 
been directly caused by his work, the intensity and magnitude of 
the work stressors caused this condition."

Hospitalization records dated in July 1994 discuss the veteran's 
medication, including dosage, use and effect, and adverse effects.  
The records also show a diagnosis of a major depressive disorder 
and treatment.  In addition, the records contain the veteran's 
admission that he felt his severe depression was "mostly related 
to problems at his job."  The records also contained a 
psychological evaluation dated in July 1994, which indicates the 
veteran reported that a problem at work had led to an emotional 
crisis.  The evaluation also contained a diagnosis of severe major 
depression.  

A report of psychiatric evaluation dated in March 1995 shows a 
diagnosis of major depression and feelings of anxiety, depression, 
irritability, loss of control, insomnia, decreased appetite, and 
poor attention and concentration.  It indicates the veteran 
exhibited financial and work-related problems.

Hospitalization records dated in October 1994 indicate the veteran 
suffered from severe recurrent major depression and work-related 
problems.

Finally, the record includes a report of a VA examination in 
October 2003 that was conducted in connection with the veteran's 
claim.  The examiner indicated that he thoroughly reviewed the 
veteran's medical records as well as the C-file.  Based on an 
examination of the veteran, a review of the veteran's medical 
treatment records as well as his service medical records, and the 
C-file, the examiner concluded the veteran suffered from recurrent 
major depression "related to situations provoked by his job with 
the U.S. Postal service."  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no credible, competent 
medical evidence of record that establishes that the veteran's 
depression is etiologically related to his service.  Indeed the 
preponderance of the evidence, which includes the veteran's 
private treatment records as well as a VA examination report, 
indicates the veteran's disorder is the result of work-related 
issues.  In addition, the Board notes that the veteran first 
sought treatment for his condition in 1994, nearly 30 years after 
his separation from service.  

The Board has considered the veteran's statements regarding the 
link between his psychological condition and his service.  
However, absent any independent supporting clinical evidence from 
a physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu, 2 Vet. App. at 495 
(1992).  Thus, as there is no competent medical evidence to 
support the veteran's assertions, they are of minimal probative 
value.  Id.  

Based on a review of the evidence, the Board finds that the 
probative weight of the "negative" evidence as to whether the 
veteran's major depressive disorder was incurred in service 
significantly outweighs the "positive" evidence.  Accordingly, the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for a major depressive disorder 
is denied.


REMAND

By letter dated in March 1996, the issue of entitlement to 
nonservice-connected pension was denied.  The Board interprets the 
veteran's statement in support of the claim (Form 21-4138) dated 
in March 1996 regarding the RO's denial of the veteran's claim to 
be an NOD.  Furthermore, the Board notes that in its Remand dated 
in December 1998, it instructed the RO to issue an SOC to the 
veteran.  See Stegall, supra.  Thus, as an SOC addressing the 
issue addressed in the March 1996 rating decision has not been 
accomplished, pursuant to Manlincon, 12 Vet. App. at 238, this 
case must be REMANDED for the following:

1. To the extent the veteran's claim is not granted, the RO must 
issue an SOC with respect to the issue of whether the veteran is 
entitled to nonservice-connected pension.  

2. The RO must review the claims file including this decision and 
remand and ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5102 and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003) (the "VCAA"), Quartuccio, 
supra and any other applicable legal precedent.  This includes 
informing the appellant of the time he has in which to submit 
additional evidence.  The veteran and his attorney are hereby 
notified that following the issuance of the SOC concerning the 
veteran's claim for entitlement to a nonservice-connected pension, 
the veteran must perfect a timely substantive appeal if he desires 
appellate review of either of these issues by the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003). 

3.		If and only if a timely appeal of the issue of 
entitlement to a nonservice-connected pension is presented, the 
case should be returned to the Board for adjudication of any such 
issue.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless otherwise 
notified.  

4.		To the extent the claim on appeal remains denied, the 
veteran should be provided with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on his claim for benefits, to 
include a summary of the evidence and discussion of all pertinent 
regulations, including the VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO To provide 
expeditious handling of all cases that has been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



